DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1,	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claim 15 recites the limitation “the second external electronic device” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Claim 15 is interpreted such that this limitation is replaced with “a second external electronic device”.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1, 5-6, and 10-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rokusek et al., U.S. Patent Application Publication 2007/0140187 (hereinafter Rokusek).
	Regarding claim 1, Rokusek discloses an electronic device (disclosed is a wireless headset [“electronic device”], according to [0031], Fig. 1 [element 22]) comprising: 
	a communication circuit (the wireless headset necessarily comprises a communication circuit); 
	a processor which is electrically connected to the communication circuit (the wireless headset necessarily comprises a processor that is electrically connected to the communication circuit); and 
	a memory which is electrically connected to the processor, wherein the memory stores instructions (the wireless headset necessarily comprises a memory that stores instructions and that is electrically connected to the processor) that cause, when executed, the processor to: 
	establish a first communication connection with a first external electronic device using the communication circuit (the wireless headset establishes a wireless connection to a cellular phone [“first external electronic device”], according to [0040], Fig. 2A [elements 21, 22, and 40]), 
	receive, from a server using the communication circuit, information related to at least one external electronic device which is registered in relation to a first user account (a vehicle hub [“server”] comprising a device handler wirelessly transmits audio information associated with an active call involving the cellular phone [“information related to at least one external electronic device”] based on device profile information [“first user account”] for said cellular phone when headset mode is active, according to Abstract, [0045], [0056], Fig. 2A [elements 100, 112, 200, and 210]), 
	receive a command to connect a second external electronic device among the at least one external electronic device to the first external electronic device (the user uses controls on the wireless headset [“receive a command”] to cause a switch between the headset mode and the hands free mode (which entails the cellular phone connecting to the vehicle’s audio module [“second external electronic device”], according to [0038], Fig. 1 [elements 20, 21, and 150]) to occur, according to [0046]), 
	release the first communication connection with the first external electronic device based on the command (the mode switches from headset to hands free based on the user’s use of the controls on the wireless headset (therefore, the wireless connection between the wireless headset and the cellular phone is released), according to [0046]), and 
	transmit, to the server using the communication circuit, a request for communication connection between the second external electronic device and the first external electronic device (the user uses controls on the wireless headset to have the hub switch the mode from handset to hands free (therefore, a wireless connection is created between the cellular phone and the audio module), according to [0046]).
	Regarding claim 12, Rokusek discloses an electronic device (disclosed is a plurality of devices, which includes a cellular telephone, according to [0031], Fig. 1 [elements 20 and 21]) comprising: 
	a communication circuit (the cellular telephone necessarily comprises a communication circuit); 
	a processor which is electrically connected to the communication circuit (the cellular telephone necessarily comprises a processor that is electrically connected to the communication circuit); and 
	a memory which is electrically connected to the processor, wherein the memory stores instructions (the cellular telephone necessarily comprises a memory that stores instructions and that is electrically connected to the processor) that cause, when executed, the processor to: 
	transmit, to a server, information about a state of the electronic device using a first user account (device profiles [“first user account”], comprising preferences and parameters [“information about a state of the electronic device”], are directly uploaded from the devices (which include the cellular telephone) to a vehicle’s hub [“server”], according to [0034]), 
	receive, from the server, a command for communication connection with a first external electronic device (the hub commands the cellular telephone to switch to handset mode, whereby said cellular telephone wirelessly connects to a wireless headset [“first external electronic device”], according to [0046], [0056]), and 
	establish a second communication connection with the first external electronic device based on the communication connection command (the cellular telephone establishes a communication connection with the wireless headset in response to the command from the hub to enter headset mode, according to [0046], [0056]).
	Regarding claim 5, Rokusek discloses the electronic device of claim 1, wherein the instructions cause the processor to: transmit, to the server, first information related to the first external electronic device to store the information related to the first external electronic device in relation to the first user account upon establishing the first communication connection with the first external electronic device using the communication circuit (device profiles, comprising preferences and parameters, are directly uploaded from devices (which include the wireless headset) to a vehicle’s hub, whereby the preferences and parameters facilitate the creation of a wireless connection between the wireless headset and the cellular phone [“information related to the first external electronic device in relation to the first user account”], according to [0034]).
	Regarding claim 6, Rokusek discloses the electronic device of claim 1, wherein the instructions cause the processor to: transmit, to the first external electronic device using the communication circuit, first information related to the second external electronic device before releasing the first communication connection (the user uses the controls on the wireless headset to cause an ongoing call to be switched from handset mode to hands free mode, according to [0046], whereby the switch to hands free mode entails a new connection between the cellular telephone and the vehicle’s audio module (therefore, the mode switch command that is sent from the wireless headset carries information related to said audio module), according to [0038], [0045]).
	Regarding claim 10, Rokusek discloses the electronic device of claim 1, wherein, as at least part of the operation of transmitting, to the server, the request for the communication connection between the second external electronic device and the first external electronic device, the instructions cause the processor to: transmit, to the server, at least one of a command related to the connection, a name of the first external electronic device, a MAC address of the first external electronic device, a type of the first external electronic device, a part or all of advertising information of the first external electronic device, a name of the second external electronic device, a MAC address of the second external electronic device, a type of the second external electronic device, or a part or all of advertising information of the second external electronic device (the user uses controls on the wireless headset to cause a switch between the headset mode and the hands free mode (which entails the cellular phone connecting to the vehicle’s audio module) [“transmit, to the server, at least one of a command related to the connection”], according to [0038], Fig. 1 [elements 20, 21, and 150]) to occur, according to [0046]).
	Regarding claim 11, Rokusek discloses the electronic device of claim 1, wherein, when the first external electronic device establishes a second communication connection with the second external electronic device among the at least one external electronic device before establishing the first communication connection with the first external electronic device using the communication circuit, as at least part of the operation of establishing the first communication connection with the first external electronic device using the communication circuit, the instructions cause the processor to: 
	receive a first command to connect the first external electronic device to the electronic device (the user uses the controls on the wireless headset to switch from hands free mode to handset mode (which entails the wireless headset connecting to the cellular telephone), according to [0046]), 
	transmit, to the server using the communication circuit, a request for release the second communication connection between the first external electronic device and the second external electronic device (the mode is switched by the hub based on the user’s use of the wireless headset’s controls, according to [0046]), and 
	establish the first communication connection with the first external electronic device, using the communication circuit, when first information is received, the first information for indicating that the second communication connection between the first external electronic device and the second external electronic device is released (the hub transmits a signal causing disconnection of the cellular telephone from the vehicle’s audio module and causing the cellular telephone and the wireless headset to connect according to their device profiles, according to [0046]).
	Regarding claim 13, Rokusek discloses the electronic device of claim 12, wherein the instructions cause the processor to transmit first information about the second communication connection to the server using the communication circuit when the second communication is established (the cellular telephone sends arbitration information, regarding the connection between said cellular telephone and the wireless headset, to the hub, according to [0034]-[0035], [0045]).
	Regarding claim 14, Rokusek discloses the electronic device of claim 12, wherein the instructions cause the processor to: 
	receive first information about the first external electronic device as at least part of the operation of receiving, from the server, the command for the communication connection with the first external electronic device (the cellular telephone receives an instruction, from the hub, to connect to the wireless headset according to their respective device profiles, according to [0046]), and 
	establish the second communication connection with the first external electronic device based on the information about first external electronic device as at least part of the operation of establishing the second communication connection with the first external electronic device (the cellular telephone connects to the wireless headset according to their respective device profiles, according to [0046]).
	Regarding claim 15, Rokusek discloses the electronic device of claim 12, wherein the instructions cause the processor to transmit, using the communication circuit, an advertising signal including first information about a second external electronic device (the cellular telephone directly uploads information [“advertising signal”] to the hub, according to [0034], whereby said arbitration information includes user preferences in relation to other devices, such as another telephone [“first information about a second external electronic device”], according to [0042], Fig. 3A).

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

10.	Claims 2-4 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Rokusek as applied to claim 1 above, in view of Adams et al., U.S. Patent Application Publication 2007/0064682 (hereinafter Adams).
	Regarding 2, Rokusek discloses all the limitations of claim 1.
	Rokusek does not expressly disclose that the electronic device comprises a display, wherein, as at least part of the operation of receiving the command to connect the second external electronic device among the at least one external electronic device to the first external electronic device, the instructions cause the processor to: display, on the display, at least part of the information related to the at least one external electronic device which is registered in relation to the first user account, and receive the command to connect the second external electronic device to the first external electronic device by detecting that first information corresponding to the second external electronic device is selected from the displayed at least part of the information related to the at least one external electronic device.
	Adams discloses that the electronic device comprises a display (disclosed is a VoIP telephone comprising a display, according to Abstract, [0019], Fig. 1 [elements 110 and 250]), 
	wherein, as at least part of the operation of receiving the command to connect the second external electronic device among the at least one external electronic device to the first external electronic device, the instructions cause the processor to: 
	display, on the display, at least part of the information related to the at least one external electronic device which is registered in relation to the first user account (respective identification information (telephone number and name associated with a telephone account) relating to two telephone devices is displayed on the display of the VoIP telephone, according to [0037], Fig. 17), and 
	receive the command to connect the second external electronic device to the first external electronic device by detecting that first information corresponding to the second external electronic device is selected from the displayed at least part of the information related to the at least one external electronic device (the user of the VoIP telephone inputs a command to connect the telephone that is on hold and the telephone with which a call is in progress, so as to start a three-way call, according to [0037], Fig. 17).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rokusek with Adams such that the electronic device comprises a display, wherein, as at least part of the operation of receiving the command to connect the second external electronic device among the at least one external electronic device to the first external electronic device, the instructions cause the processor to: display, on the display, at least part of the information related to the at least one external electronic device which is registered in relation to the first user account, and receive the command to connect the second external electronic device to the first external electronic device by detecting that first information corresponding to the second external electronic device is selected from the displayed at least part of the information related to the at least one external electronic device.
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate multi-party conference calls (Adams:  [0004]).
	Regarding claim 3, the combination of Rokusek and Adams discloses all the limitations of claim 2. 
	Rokusek does not expressly disclose that as at least part of the operation of displaying the at least part of the information related to the at least one external electronic device which is registered in relation to the first user account, the instructions cause the processor to: display, on the display, at least part of second information related to an external electronic device which is determined to be included in a range where a communication is possible or a designated range among the at least one external electronic device which is registered in relation to the first user account.
	Adams discloses that as at least part of the operation of displaying the at least part of the information related to the at least one external electronic device which is registered in relation to the first user account, the instructions cause the processor to: 
	display, on the display, at least part of second information related to an external electronic device which is determined to be included in a range where a communication is possible or a designated range among the at least one external electronic device which is registered in relation to the first user account (a telephone number and a name associated with a telephone device for a call which is on hold [“a range where a communication is possible”], is displayed on the display of the VoIP telephone, according to [0037], Fig. 17).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rokusek as modified by Adams with Adams such that as at least part of the operation of displaying the at least part of the information related to the at least one external electronic device which is registered in relation to the first user account, the instructions cause the processor to: display, on the display, at least part of second information related to an external electronic device which is determined to be included in a range where a communication is possible or a designated range among the at least one external electronic device which is registered in relation to the first user account.
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate multi-party conference calls (Adams:  [0004]).
	Regarding claim 4, the combination of Rokusek and Adams discloses all the limitations of claim 2. 
	Rokusek does not expressly disclose that as at least part of the operation of displaying the at least part of the information related to the at least one external electronic device which is registered in relation to the first user account, the instructions cause the processor to: display, on the display, at least part of second information related to an external electronic device which transmits an advertising signal among the at least one external electronic device which is registered in relation to the first user account.
	Adams discloses that as at least part of the operation of displaying the at least part of the information related to the at least one external electronic device which is registered in relation to the first user account, the instructions cause the processor to: 
	display, on the display, at least part of second information related to an external electronic device which transmits an advertising signal among the at least one external electronic device which is registered in relation to the first user account (called identification information sent from a telephone device [“an external electronic device which transmits an advertising signal”], comprising a telephone number and a name associated with said telephone device, for a call which is on hold, is displayed on the display of the VoIP telephone, according to [0037], Fig. 17).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rokusek as modified by Adams with Adams such that as at least part of the operation of displaying the at least part of the information related to the at least one external electronic device which is registered in relation to the first user account, the instructions cause the processor to: display, on the display, at least part of second information related to an external electronic device which transmits an advertising signal among the at least one external electronic device which is registered in relation to the first user account.
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate multi-party conference calls (Adams:  [0004]).
	Regarding claim 8, Rokusek discloses all the limitations of claim 1.
	Rokusek does not expressly disclose that the electronic devices comprises a display, wherein the instructions cause the processor to: receive, using the communication circuit, first information related to a second communication connection between the first external electronic device and the second external electronic device, and display, on the display device, whether the second communication connection between the first external electronic device and the second external electronic device is established.
	Adams discloses that the electronic devices comprises a display (disclosed is a VoIP telephone comprising a display, according to Abstract, [0019], Fig. 1 [elements 110 and 250]), 
	wherein the instructions cause the processor to: 
receive, using the communication circuit, first information related to a second communication connection between the first external electronic device and the second external electronic device (information relating to two telephone devices with which the VoIP telephone is engaged in a three-way call, is received by the VoIP telephone, according to [0037], Fig. 18), and 
	display, on the display device, whether the second communication connection between the first external electronic device and the second external electronic device is established (confirmation that the two telephone devices are engaged in a three-way call with each other and with the VoIP telephone, is displayed on the display of the VoIP telephone, according to [0037], Fig. 18).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rokusek with Adams such that the electronic devices comprises a display, wherein the instructions cause the processor to: receive, using the communication circuit, first information related to a second communication connection between the first external electronic device and the second external electronic device, and display, on the display device, whether the second communication connection between the first external electronic device and the second external electronic device is established.
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate multi-party conference calls (Adams:  [0004]).
	Regarding claim 9, the combination of Rokusek and Adams discloses all the limitations of claim 8. 
	Rokusek does not expressly disclose that the instructions cause the processor to: display, on the display device, that the first external electronic device is connected to the second external electronic device when a establishment of the second communication connection between the first external electronic device and the second external electronic device is identified, display, through the display device, a user interface for reconnection request for the second communication connection when a fail of the establishment of the second communication connection between the first external electronic device and the second external electronic device is identified, and request, to the server, the second communication connection between the first external electronic device and the second external electronic device again when the reconnection request is received.
	Adams discloses that the instructions cause the processor to: 
	display, on the display device, that the first external electronic device is connected to the second external electronic device when a establishment of the second communication connection between the first external electronic device and the second external electronic device is identified (confirmation that the two telephone devices are engaged in a three-way call with each other and with the VoIP telephone, is displayed on the display of the VoIP telephone, according to [0037], Fig. 18), 
	display, through the display device, a user interface for reconnection request for the second communication connection when a fail of the establishment of the second communication connection between the first external electronic device and the second external electronic device is identified (a dropped call indication is displayed, according to [0037], whereby an option for redialing the last called telephone number is presented to the user, according to [0030]), and 
	request, to the server, the second communication connection between the first external electronic device and the second external electronic device again when the reconnection request is received (the VoIP telephone may redial a last called telephone number, according to [0030]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rokusek as modified by Adams with Adams such that the instructions cause the processor to: display, on the display device, that the first external electronic device is connected to the second external electronic device when a establishment of the second communication connection between the first external electronic device and the second external electronic device is identified, display, through the display device, a user interface for reconnection request for the second communication connection when a fail of the establishment of the second communication connection between the first external electronic device and the second external electronic device is identified, and request, to the server, the second communication connection between the first external electronic device and the second external electronic device again when the reconnection request is received.
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate multi-party conference calls (Adams:  [0004]).

11.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Rokusek as applied to claim 1 above, in view of Belghoul et al., U.S. Patent Application Publication 2016/0007240 (hereinafter Belghoul). 
	Regarding claim 7, Rokusek discloses all the limitations of claim 1.
	Rokusek does not expressly disclose that the instructions cause the processor to: transmit, to the first external electronic device using the communication circuit, a first command to operate in a scan mode after the first communication connection is released before releasing the first communication connection.
	Belghoul discloses that the instructions cause the processor to: transmit, to the first external electronic device using the communication circuit, a first command to operate in a scan mode after the first communication connection is released before releasing the first communication connection (a base station provides an instruction to a UE to perform an autonomous cell search after release from a CSFB (circuit switch fallback) call, according to [0012]).
	One of ordinary skill in the art would have been motivated to make this modification in order to prevent a UE from camping out in a legacy RAT (Belghoul:  [0012]).

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is (571)272-7541. The examiner can normally be reached Monday through Friday, 9:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW W GENACK/Primary Examiner, Art Unit 2645